Citation Nr: 0938248	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  06-07 045A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder. 

2.  Entitlement to service connection for a low back 
disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




INTRODUCTION

The Veteran had active service from February 1943 to January 
1946.  The Veteran was awarded the Combat Infantryman Badge 
(CIB).

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  By that rating action, the RO, in 
part, denied service connection for bilateral knee and low 
back disorders.  The Veteran timely appealed the RO's April 
2005 rating action to the Board.  (See VA Form 1-646, 
Statement of Accredited Representative in Appealed Case, 
dated and signed by the Veteran's representative in January 
2006). 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of service connection for a low back disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDING OF FACT

The evidence is at least in relative equipoise on the 
question of whether Veteran has degenerative arthritis of 
both knees that is related to repetitive parachute jumps 
performed during active military service.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the 
criteria for service connection for degenerative arthritis of 
the left and right knee have been met.  38 U.S.C.A. §§ 1110, 
1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The VCAA is not 
applicable where further assistance would not aid the 
appellant in substantiating his claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim"); see also VAOPGCPREC 5-2004 
(holding that the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).  In view of the Board's 
favorable decision on the claim for service connection for a 
bilateral knee disorder decided in the decision below, 
further notice and assistance is unnecessary to aid the 
Veteran in substantiating these claims.

Service Connection Laws and Regulations 

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a pre- 
existing injury or disease contracted in the line of duty in 
the active military, naval or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that a disease was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection may also be granted for certain chronic 
diseases, such as arthritis, when such disease is manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309.  

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 
Vet. App. 498 (1995).

It is also noted that the Veteran's service personnel records 
show that he was awarded the Combat Infantryman Badge for his 
service in World War II.  Under the circumstances, the Board 
will consider the applicability of 38 U.S.C.A. § 1154(b) 
(West 2002), which provides, in pertinent part, that in any 
case where a Veteran is engaged in combat during active 
service, lay or other evidence of service incurrence of a 
combat related disease or injury will be considered 
sufficient proof of service connection if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence during service, and, to that end, VA shall 
resolve every reasonable doubt in favor of the Veteran.  
38 C.F.R. § 3.304(d) (2009). 

Service Connection Merits Analysis

The Veteran seeks service connection for a bilateral knee 
disorder.  Specifically, he maintains that he injured both 
knees while performing 50 parachute jumps during military 
service.  

After a review of the evidence, the Board finds that the 
evidence is at least in relative equipoise on the question of 
whether Veteran has degenerative arthritis of both knees that 
is related to about 50 parachute jumps performed during 
active military service.  

The evidence shows that the Veteran has current disability of 
degenerative arthritis of the knees.  Interpretations of VA 
X-rays of the knees, performed in March 2005, revealed severe 
bilateral medial compartment degenerative changes with mild 
bilateral patellofemoral joint degenerative changes.  Thus, 
the Veteran has current bilateral knee disorders.  

The evidence also shows that the Veteran experienced 
continuous left and right knee symptoms after service.  

The remaining question is whether the currently diagnosed 
degenerative arthritis of the knees is related to the in-
service parachute jumps.  Opinions as to the etiology of the 
Veteran's current bilateral knee disorder are statements, 
prepared by J.F.C., M.D., and received by VA in December 
2004,  May 2005, and April 2006.  
Dr. J.F.C. opined that the Veteran's knee pains, decreased 
range of motion, and degenerative arthritis of the knees were 
secondary to repetitive paratrooper or parachute trauma 
incurred during military service.  

On the question of relationship of left and right knee 
disorders to service,  
Dr. J.F.C., M. D.'s opinions can be read as placing the 
evidence in equipoise with respect to the Veteran's bilateral 
knee disorder and its relationship to repetitive parachute 
jumps performed during his period of military service.  Thus, 
resolving reasonable doubt in the Veteran's favor, the Board 
finds that the criteria for service connection for 
degenerative arthritis of the left and right knee have been 
met.  
38 U.S.C.A. § 5107(b).


ORDER

Service connection for degenerative arthritis, bilateral 
knees, is granted.




REMAND

The Veteran also seeks service connection for a low back 
disorder.  Specifically, he maintains that he injured his low 
back while performing the nearly 50 parachute jumps during 
military service.  

The Veteran has a current low back disorder.  Interpretations 
of VA X-rays of the lumbar spine, performed in March 2005, 
revealed severe dextroconvex rotoscoliois with multi-level 
degenerative changes.  

In light of the Veteran's numerous in-service parachute 
jumps, he should be afforded a VA examination to ascertain 
the likelihood that his current low back problems are related 
to service, including to his parachute jumps.  See 38 
U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2008); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the RO or AMC should arrange for the Veteran to 
undergo a VA orthopedic examination.  The Veteran is hereby 
advised that failure to report for the scheduled examination, 
without good cause, may well result in denial of the claim. 
See 38 C.F.R. § 3.655 (2009).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.

Accordingly, the issue of service connection for a low back 
disorder is REMANDED to the RO/AMC for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO/AMC should arrange for the 
Veteran to undergo a VA examination of 
the low back.  The relevant evidence in 
the claims file should be made 
available to the VA examiner, and the 
report of the examination should 
include discussion of the relevant 
history.  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.
    
The VA examiner should indicate by 
diagnosis the Veteran's current low 
back disorder(s).  With respect to each 
diagnosed low back disorder, the VA 
examiner should offer an opinion, 
consistent with sound medical 
principles, as to whether it is at 
least as likely as not (i.e., there is 
a 50 percent or greater probability) 
that any current low back disorder was 
incurred in or is otherwise related to 
the Veteran's military service, to 
include having performed 50 parachute 
jumps (that eventually caused his 
current service-connected traumatic 
arthritis of the ankles and 
degenerative arthritis of the knees). 

In formulating the requested opinion, 
the VA examiner should specifically 
discuss service treatment records, 
which do not contain evidence of a low 
back injury, interpretations of March 
2005 VA X-rays of the lumbar spine that 
showed severe dextroconvex rotoscoliois 
with multi-level degenerative changes, 
and an absence of any reported low back 
injury or symptoms or treatment until 
September 2004, when VA received the 
Veteran's initial claim for service 
connection for a low back disorder.  
    
The VA examiner should set forth 
examination findings, along with a 
rationale for each conclusion reached, 
in a printed (typewritten) report.
    
2.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, 
the RO/AMC should readjudicate the 
claim for service connection for a low 
back disorder in light of all pertinent 
evidence and legal authority.  If the 
benefit sought on appeal remains 
denied, the RO/AMC must furnish to the 
Veteran and his representative an 
appropriate supplemental statement of 
the case, and should afford an 
appropriate time period for response 
before the claims file is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to assist the Veteran with 
substantive development regarding his claim for service 
connection for a low back disorder.  It is not the Board's 
intent to imply whether the benefits requested should be 
granted or denied. The Veteran may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


